Dismissed and Memorandum Opinion filed January 8, 2009







Dismissed
and Memorandum Opinion filed January 8, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01082-CR
____________
 
KYLE MITCHELL CZAJKA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1115893
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of burglary of a habitation.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on October 23, 2008, to confinement for five years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court certified that this is a plea bargain case, and the defendant has
no right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices Yates, Guzman, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b)